Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on June 28, 2022 for patent application 17/309,355.
Status of Claims
2.	 Claims 1-15 were examined in the previous office action dated March 28, 2022. As a response to the March 28, 2022 office action, Applicant has Amended claims 1, 3, 9, 11, and 12; and Cancelled claims 5 and 15.
Claims 1-4 and 6-14 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (U.S. Publication Number: 2016/0373270).
As to independent claim 11, Yang discloses a wireless connection method of a home appliance, the method comprising: 
receiving wireless identification information of the home appliance from an external server via a first communication method (e.g., when the home appliance 40 and the first terminal device 10 are connected each other via a wired/wireless communication network, the first terminal device 10 may transmit an identification number and an authentication key of the AP apparatus 30 to the home appliance 40) (see Paragraph [0094]); 
operating in an access point (AP) mode in which a second communication method is used by using the received wireless identification information (e.g., home appliance 40 may obtain an access authority of the AP apparatus 30 by using an authentication key and an identification number of the AP apparatus 30 received from at least one of the first terminal device 10 and the second terminal device 11, and then the home appliance 40 may be connected to the AP apparatus 30 by using the obtained access authority) (see Paragraph [0102]); 
connecting to a terminal device via the second communication method (e.g., for setting up a network connection of home appliance by using the second terminal device 11, an application may be executed in the second terminal device 11) (see Paragraph [0102]) using the wireless identification information of the home appliance (e.g., when the home appliance 40 and the first terminal device 10 are connected each other via a wired/wireless communication networks 205, the first terminal device 10 may transmit an identification number and an authentication key of the AP apparatus 30 to the home appliance 40) (see Paragraph [0094]); 
receiving wireless configuration information for an access point accessed by the terminal device from the terminal device (e.g., AP apparatus 30 represents an apparatus configured to allow various wireless devices to be connected to a wired device; when the user operates the air conditioner as the manual displayed on the first terminal device 10, the air conditioner may be converted into the AP mode; when the user selects a command input unit b2 configured to proceed with a following step to register a home appliance, as illustrated in FIG. 6, the first terminal device 10 may start to search a home appliance in an AP mode in the surroundings by operating a wireless communication module, such as Wi-Fi direct) (see Paragraph [0060], [0090]); and 
accessing the access point via a third communication method by using the received wireless configuration information (e.g., home appliance 40 and 40a access to the third sever device 23 via the AP apparatus 30, and an authentication process may be performed by using registered user account of the network setting information so that the corresponding home appliance 40 and 40a may be registered on the user account) (see Paragraph [0079]), wherein the AP mode is a mode in which the information of the home appliance is hidden (e.g., when the home appliance 40 starts the AP connection mode, the home appliance 40 and the first terminal device 10 may try to connect to each other via a wired/wireless communication network; in order to secure the wireless communication, the AP apparatus 30 may encrypt a packet by using a variety of encryption methods, and may transmit the encrypted packets to the outside) (see Paragraph [0094] and [0060]).
As to independent claim 1, Yang discloses a home appliance comprising: a communication device for performing communication using a plurality of communication methods (e.g., a process of setting a network connection of a plurality of home appliances) (see Figures 15, 16-19); and a processor configured to, based on receiving wireless identification information of the home appliance from an external server via a first communication method (e.g., when the home appliance 40 and the first terminal device 10 are connected each other via a wired/wireless communication network, the first terminal device 10 may transmit an identification number and an authentication key of the AP apparatus 30 to the home appliance 40) (see Paragraph [0094]), control the communication device to operate in an access point (AP) mode in which communication is performed in a second communication method by using the received wireless identification information (e.g., home appliance 40 may obtain an access authority of the AP apparatus 30 by using an authentication key and an identification number of the AP apparatus 30 received from at least one of the first terminal device 10 and the second terminal device 11, and then the home appliance 40 may be connected to the AP apparatus 30 by using the obtained access authority) (see Paragraph [0102]), wherein the processor is connected to a terminal device via the second communication method (e.g., for setting up a network connection of home appliance by using the second terminal device 11, an application may be executed in the second terminal device 11) (see Paragraph [0102]) using the wireless identification information of the home appliance (e.g., when the home appliance 40 and the first terminal device 10 are connected each other via a wired/wireless communication networks 205, the first terminal device 10 may transmit an identification number and an authentication key of the AP apparatus 30 to the home appliance 40) (see Paragraph [0094]), and is configured to, based on receiving wireless configuration information for an access point accessed by the terminal device from the terminal device (e.g., AP apparatus 30 represents an apparatus configured to allow various wireless devices to be connected to a wired device; when the user operates the air conditioner as the manual displayed on the first terminal device 10, the air conditioner may be converted into the AP mode; when the user selects a command input unit b2 configured to proceed with a following step to register a home appliance, as illustrated in FIG. 6, the first terminal device 10 may start to search a home appliance in an AP mode in the surroundings by operating a wireless communication module, such as Wi-Fi direct) (see Paragraph [0060], [0090]), control the communication device to access the access point via a third communication method by using the received wireless configuration information (e.g., home appliance 40 and 40a access to the third sever device 23 via the AP apparatus 30, and an authentication process may be performed by using registered user account of the network setting information so that the corresponding home appliance 40 and 40a may be registered on the user account) (see Paragraph [0079]), and wherein the AP mode is a mode in which the information of the home appliance is hidden (e.g., when the home appliance 40 starts the AP connection mode, the home appliance 40 and the first terminal device 10 may try to connect to each other via a wired/wireless communication network; in order to secure the wireless communication, the AP apparatus 30 may encrypt a packet by using a variety of encryption methods, and may transmit the encrypted packets to the outside) (see Paragraph [0094] and [0060]). 
As to independent claim 9, Yang discloses a terminal device comprising: a communication device for performing communication using a plurality of communication methods (e.g., a process of setting a network connection of a plurality of home appliances) (see Figures 15, 16-19); a memory for storing wireless configuration information for an access point accessed by the terminal device (e.g., network connection method may further include an operation in which the terminal device verifies the authentication key by determining whether the authentication key is identical to an authentication key of the AP apparatus stored in the terminal device) (see Paragraph [0012]); and a processor for, based on acquiring device information of a home appliance (e.g., when the home appliance 40 and the first terminal device 10 are connected each other via a wired/wireless communication network, the first terminal device 10 may transmit an identification number and an authentication key of the AP apparatus 30 to the home appliance 40) (see Paragraph [0094]), controlling the communication device to transmit the device information to an external server, wherein the processor is configured to (e.g., AP apparatus 30 may receive an authentication key from an external terminal device, and when the inputted authentication key is correct the AP apparatus 30 may allow the external terminal device to be connected the AP apparatus 30) (see Paragraph [0061]): based on receiving wireless identification information of the home appliance from the external server (e.g., when the home appliance 40 and the first terminal device 10 are connected each other via a wired/wireless communication networks 205, the first terminal device 10 may transmit an identification number and an authentication key of the AP apparatus 30 to the home appliance 40) (see Paragraph [0094]), control the communication device to access the home appliance which operate in an access point AP mode (e.g., AP apparatus 30 represents an apparatus configured to allow various wireless devices to be connected to a wired device; when the user operates the air conditioner as the manual displayed on the first terminal device 10, the air conditioner may be converted into the AP mode; when the user selects a command input unit b2 configured to proceed with a following step to register a home appliance, as illustrated in FIG. 6, the first terminal device 10 may start to search a home appliance in an AP mode in the surroundings by operating a wireless communication module, such as Wi-Fi direct) (see Paragraph [0060], [0090]) via a second communication method by using the received wireless identification information (e.g., home appliance 40 may obtain an access authority of the AP apparatus 30 by using an authentication key and an identification number of the AP apparatus 30 received from at least one of the first terminal device 10 and the second terminal device 11, and then the home appliance 40 may be connected to the AP apparatus 30 by using the obtained access authority) (see Paragraph [0102]), and transmit the wireless configuration information for the access point to the home appliance via the second communication method (e.g., for setting up a network connection of home appliance by using the second terminal device 11, an application may be executed in the second terminal device 11) (see Paragraph [0102]), and wherein the AP mode is a mode in which the information of the home appliance is hidden (e.g., when the home appliance 40 starts the AP connection mode, the home appliance 40 and the first terminal device 10 may try to connect to each other via a wired/wireless communication network; in order to secure the wireless communication, the AP apparatus 30 may encrypt a packet by using a variety of encryption methods, and may transmit the encrypted packets to the outside) (see Paragraph [0094] and [0060]).
As to dependent claim 2, Yang teaches the home appliance of claim 1, wherein the processor is configured to: based on receiving wireless identification information from the terminal device via the second communication method, compare the wireless identification information received from the terminal device with the wireless identification information received from the external server and establish wireless connection with the terminal device (e.g., AP apparatus 30 may receive an authentication key from an external terminal device, and when the inputted authentication key is correct the AP apparatus 30 may allow the external terminal device to be connected the AP apparatus 30) (see Paragraph [0061]). 
As to dependent claim 3, Yang teaches the home appliance of claim 1, wherein: the first communication method is a communication method using a mobile communication network, the second communication method is a communication method using Wi-Fi Direct, and the third communication method is a communication method using a wireless LAN (see Figure 1). 
As to dependent claim 4, Yang teaches the home appliance of claim 1, wherein the wireless identification information of the home appliance includes at least one of SSID or password information (e.g., user authentication information may include at least one of a user identification number (ID) and password) (see Paragraph [0096]). 
As to dependent claim 6, Yang teaches the home appliance of claim 1, wherein the processor is configured to: based on a predetermined event occurring, request the wireless identification information of the home appliance to the external server, and receive the wireless identification information of the home appliance from the external server (e.g., AP apparatus 30 may receive an authentication key from an external terminal device, and when the inputted authentication key is correct the AP apparatus 30 may allow the external terminal device to be connected the AP apparatus 30) (see Paragraph [0061]). 
As to dependent claim 7, Yang teaches the home appliance of claim 6, wherein the received wireless identification information varies according to a time point of requesting the wireless identification information (e.g., AP apparatus connection ranking may be generated based on at least one of a connection time between the AP apparatus 30 and the first terminal device 10, a connection time between the AP apparatus 30 and at least one of the home appliance 40 and 40a, access time) (see Paragraph [0074]). 
As to dependent claim 8, Yang teaches the home appliance of claim 1, wherein the processor is configured to: receive a token corresponding to the home appliance from the external server via the first communication method, and based on the terminal device being connected via the second communication method, control the communication device to transmit the received token to the terminal device (e.g., when the first terminal device 10 receives the first access token, the first terminal device 10 may request an authority of access to the home appliance 40 by transmitting the first access token to the second server device 22) (see Paragraph [0071]). 
As to dependent claim 10, Yang teaches the terminal device of claim 9, wherein the processor is configured to: based on receiving a token corresponding to the home appliance from the home appliance via the second communication method, transmit the received token to the external server and acquire a right to manage regarding the home appliance from the external server (e.g., second terminal device 11 may request an authority to access the home appliance 40 by transmitting the first access token to the second server device 22) (see Paragraph [0103]). 
As to dependent claim 12, Yang teaches the wireless connection method of claim 11, wherein the connecting to the terminal device comprises: receiving wireless identification information from the terminal device via the second communication method; and comparing the wireless identification information received from the terminal device with the wireless identification information received from the external server and establishing wireless connection with the terminal device (e.g., home appliance 40 may obtain an access authority of the AP apparatus 30 by using an authentication key and an identification number of the AP apparatus 30 received from at least one of the first terminal device 10 and the second terminal device 11, and then the home appliance 40 may be connected to the AP apparatus 30 by using the obtained access authority) (see Paragraph [0102]). 
As to dependent claim 13, Yang teaches the wireless connection method of claim 11, wherein the first communication method is a communication method using a mobile communication network, the second communication method is a communication method using Wi-Fi Direct, and the third communication method is a communication method using a wireless LAN (see Figure 1). 
As to dependent claim 14, Yang teaches the wireless connection method of claim 11, wherein the wireless identification information of the home appliance includes at least one of SSID or password information (e.g., user authentication information may include at least one of a user identification number (ID) and password) (see Paragraph [0096]). 

Response to Arguments
5.	Applicant’s amendments and arguments filed on June 28, 2022 have been fully considered.  The arguments are not persuasive and amendments do not overcome the original art rejection.  The following are the Examiner’s observations in regard thereto.  
Applicant Argues:
The security problem is resolved, in that information of the home appliance is not disclosed.

Yang discloses that home appliance 40 starts that AP connection mode. Yang, par. [0094].
However, Yang does not teach or suggest the features that AP connection mode is a mode in which the information of the home appliance is hidden.

Examiner Responds:
Examiner is not persuaded. In addition to examples presented in the office action above, see prior art Yang paragraph [0060] “In order to secure the wireless communication, the AP apparatus 30 may encrypt a packet by using a variety of encryption methods, and may transmit the encrypted packets.” Under such consideration, the prior art teaches the claimed AP connection mode is a mode in which the information of the home appliance is hidden.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Lee et al. (U.S. Publication Number: 2015/0139025) teaches wireless network configuration method and system for smart appliance.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117